              Case 2:19-cv-00067-MJP Document 75 Filed 04/22/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8
                              WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 9

10          CHRISTINA BALAN,                                CASE NO. C19-67 MJP

11                                Plaintiff,                ORDER CLOSING CASE

12                 v.

13          TESLA MOTORS INC.,

14                                Defendant.

15

16          This matter comes before the Court upon the Mandate of the Ninth Circuit Court of

17   Appeals. (Dkt. No. 72.) On January 15, 2019, Plaintiff Christina Balan filed a single defamation

18   claim against Defendant, Tesla Motors, Inc. (Dkt. No. 1.) On April 18, 2019, Tesla filed a

19   Motion to Compel Arbitration, arguing that each of the allegedly defamatory statements arose

20   from or related to Ms. Balan’s employment and her claim was therefore subject to the arbitration

21   agreement (the “Agreement”) in her employment contract. (Dkt. No. 17.)

22          In ruling on Tesla’s Motion to Compel Arbitration, the Court struck the confidentiality

23   clause in the Agreement as unconscionable, and found that while several of the allegedly

24


     ORDER CLOSING CASE - 1
              Case 2:19-cv-00067-MJP Document 75 Filed 04/22/21 Page 2 of 2




 1   defamatory statements fell within the Agreement, the remaining three statements accused

 2   Plaintiff of outlandish and criminal conduct that had nothing to do with her employment, and

 3   therefore fell outside the scope of the Agreement. (Dkt. No. 40 at 9.)

 4          Tesla appealed the Court’s decision, and in an unpublished memorandum, the Ninth

 5   Circuit concluded that the three allegedly defamatory statements the Court found were not

 6   subject to the arbitration agreement “require[d] at least some understanding of Balan’s

 7   employment.” (Dkt. No. 70 at 4.) The Ninth Circuit therefore reversed and remanded the

 8   Court’s Order. (Id. at 5; Dkt. No. 72.)

 9          In light of the Ninth Circuit’s decision, the entirety of Ms. Balan’s defamation claim is

10   subject to the Agreement. The Court therefore ORDERS this matter closed; all pending motions

11   shall be terminated.

12

13          The clerk is ordered to provide copies of this order to Plaintiff and all counsel.

14          Dated April 22, 2021.

15

16                                                         A
                                                           Marsha J. Pechman
17                                                         United States Senior District Judge

18

19

20

21

22

23

24


     ORDER CLOSING CASE - 2
